                                 SAVAD CHURGIN, LLP
                                         ATTORNEYS AT LAW

Paul Savad                           55 OLD TURNPIKE ROAD – SUITE 209        798 ROUTE 9, SUITE D1
Joseph A. Churgin                        (Rt. 59 & THRUWAY EXIT 14)          FISHKILL, NY 12524
                                          NANUET, NEW YORK 10954
Susan Cooper
Donna Sobel                                (845) 624-3820

Of Counsel:                            mail@savadchurgin.com
Mark F. Goodfriend                       Fax: (845) 624-3821
Andrew Cohen                           website: SavadChugin.com
James McEnroe


March 24, 2020

Via ECF

Hon. Kenneth M. Karas, USDJ
United States District Court, Southern District of New York
300 Quarropas Street, Room 533
White Plains, New York 10601

        Re.      Congregation Rabbinical College of Tartikov et al. v. Village of Pomona, et
                 al., Case No. 07 CV 6304 (KMK)

Your Honor:

We write to request a briefing schedule regarding supplementing our previously filed attorney’s
fees application.

Pursuant to Fed. R. App. P. 39, Fed. R. Civ. P. 54 and S.D.N.Y. Local Rule 54.1, Plaintiffs
intend to supplement their previously filed attorney’s fees application to request attorney’s fees
incurred with respect to the proceedings before the Court of Appeals for the Second Circuit for
the portions of the District Court’s Order and Judgment that were upheld.

Defendants have also indicated that they intend to seek permission to supplement their opposition
to Plaintiffs’ previously filed attorney’s fees application.

We have reached out to Defendants regarding a proposed briefing schedule, but they have
indicated that they will not agree to a briefing schedule regarding Plaintiffs’ proposed
supplemental filing because they do not believe that Plaintiffs are entitled to such fees. While we
disagree with their assertion, we believe that the proper venue for their arguments is in opposition
to Plaintiffs’ submission. Their objections should not prevent Plaintiffs from making the
application.




                                                  1
We therefore respectfully request that the Court adopt the following simultaneous briefing
schedule:

      -   April 23, 2020- Plaintiffs will submit their papers to supplement the previously filed
          attorney’s fees application to request attorney’s fees incurred with the appeal in this
          matter, and Defendants will submit their papers to supplement their opposition to
          Plaintiff’s previously filed attorney’s fees application;

      -   May 14, 2020- Each side will file their opposition to the other side’s April 23, 2020 filing.

      -   May 28, 2020-Each side will file their reply in support of their April 23, 2020 filing.


Thank you for your consideration.

Respectfully submitted,




DONNA C. SOBEL

DS/mc
enc.

cc:       All Counsel via ECF




                                                    2
